             Case 13-40141-KKS         Doc 159     Filed 01/25/19   Page 1 of 4




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


In re:
                                                      Case No. : 13-40141-KKS
RONNIE L. TELFAIR                                     Chapter 13


      Debtor                           /

    ORDER DISAPPROVING APPLICATION FOR PAYMENT OF UN-
                 CLAIMED FUNDS (Doc. 158)

     THIS CASE came on for consideration of the Application for Payment

of Unclaimed Funds (the “Application,” Doc. 158) submitted by Dilks &

Knopik, as Applicant. The Application fails to fulfill the requirements of

28 U.S.C. § 2042. 1 It is

ORDERED:

     The Application for Payment of Unclaimed Funds (Doc. 158) is DIS-

APPROVED without prejudice for the following reason(s):

x The Applicant used application forms not authorized by this Court. The

correct      forms       can      be       found      on    the      Court’s       website:

https://ecf.flnb.uscourts.gov/ucfunds/


1 28 U.S.C.§2042 states in pertinent part: “. . . Any claimant entitled to any such money may,
on petition to the court and upon notice to the United States attorney and full proof of the
right thereto, obtain an order directing payment to him.”
            Case 13-40141-KKS   Doc 159   Filed 01/25/19   Page 2 of 4




  The Applicant is missing page ____ of the official forms.

  Proof of service is deficient upon the Office of the United States Attor-

ney at:

     - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

          Adams St., 4th Floor, Tallahassee, FL 32301

     - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

          32502

  The last four digits of the Applicant’s Social Security Number or Tax

Identification Number were not provided.

  A copy of the individual Applicant’s photo identification was not pro-

vided, or was illegible.

  A copy of the officer of the corporate Applicant’s photo identification

and proof of employment was not provided, or was illegible.

  A notarized signature of the Applicant was not provided.

  Applicant’s name, address and telephone number were not provided.

  No explanation/incorrect explanation of the right of the Applicant to

the unclaimed funds was provided. The Applicant did not select a box on

pg. 1 of the Application indicating how Applicant is entitled to the funds.

  The Applicant did not supply a notarized original Power of Attorney.


                                      2
Case 13-40141-KKS   Doc 159   Filed 01/25/19   Page 3 of 4
              Case 13-40141-KKS      Doc 159     Filed 01/25/19   Page 4 of 4




       There may be other issues with the Application. The Court reserves

jurisdiction to ensure any subsequent applications comply with the re-

quirements to receive unclaimed funds.

       DONE and ORDERED on January 25, 2019                                     .



                                              _________________________
                                              KAREN K. SPECIE
                                              Chief U.S. Bankruptcy Judge

Copies to:
All parties in interest

Mariner Finance Florida, Inc.
Peter Singelakis, Vice President of Loss Mitigation
8211 Town Center Dr.
Baltimore, MD 21236




                                             4
